


Exhibit 10.25

CHANGE OF CONTROL EMPLOYMENT AGREEMENT


AMONG


THE ALLSTATE CORPORATION,


ALLSTATE INSURANCE COMPANY


AND


[NAME OF EXECUTIVE]


(Tier Two)

--------------------------------------------------------------------------------


THE ALLSTATE CORPORATION


CHANGE OF CONTROL EMPLOYMENT AGREEMENT

        THIS AGREEMENT dated as of April    , 1999 (the "Agreement Date") is
made by and among The Allstate Corporation, a Delaware corporation ("Allstate"),
the Allstate Insurance Company, an Illinois insurance corporation ("AIC"),
and                        . ("Executive").

PURPOSES

        Allstate has determined that it is in the best interests of Allstate and
its stockholders to assure that the Company will have the continued service of
Executive. Allstate also believes it is imperative to reduce the distraction of
Executive that would result from the personal uncertainties caused by a pending
or threatened change of control of Allstate, to encourage Executive's full
attention and dedication to the Company, and to provide Executive with
compensation and benefits arrangements upon a change of control that will
satisfy the expectations of Executive and be competitive with those of similarly
situated corporations. This Agreement is intended to accomplish these
objectives.

ARTICLE I.
CERTAIN DEFINITIONS

        As used in this Agreement, the terms specified below shall have the
following meanings:

        1.1    "Accrued Annual Bonus"    means the amount of any Annual Bonus
earned but not yet paid to Executive as of the Executive's Termination Date,
other than amounts that Executive has elected to defer.

        1.2    "Accrued Base Salary"    means the amount of Executive's Base
Salary that is accrued but unpaid as of the Executive's Termination Date, other
than amounts that Executive has elected to defer.

        1.3    "Accrued LTIP Bonus"    means the amount of any LTIP Bonus earned
but not yet paid to Executive as of the Executive's Termination Date, other than
amounts that Executive has elected to defer.

        1.4    "Accrued Obligations"    means, as of any date, the sum of
Executive's Accrued Base Salary, Accrued Annual Bonus, Accrued LTIP Bonus, any
accrued but unpaid vacation pay, and any other amounts and benefits that are
then due to be paid or provided to Executive by the Company (other than pursuant
to Sections 2.4 or 4.1(b) or any defined benefit or defined contribution plan of
the Company, whether or not qualified under Section 401(a) of the Code), but
have not yet been paid or provided (as applicable).

        1.5    "Agreement Date"    —see the introductory paragraph of this
Agreement.

        1.6    "Agreement Term"    means the period commencing on the Agreement
Date and ending on the third anniversary of the Agreement Date or, if later,
such later date to which the Agreement Term is extended pursuant to the
following sentence. Commencing on the second anniversary of the Agreement Date,
the Agreement Term shall automatically be extended each day by one day to create
a new one-year term until, at any time after the second anniversary of the
Agreement Date, the Company delivers written notice (an "Expiration Notice") to
Executive that the Agreement shall expire on a date specified in the Expiration
Notice (the "Expiration Date") that is not less than 12 months after the date
the Expiration Notice is delivered to Executive; provided, however, that if an
Effective Date or an Imminent Control Change Date occurs before the Expiration
Date specified in the Expiration Notice, then such Expiration Notice shall be
void and of no further effect. "Imminent Control Change Date" means (i) any date
on which a proposal or offer for a Change of Control is presented to Allstate's
stockholders generally or to any of Allstate's directors or executive officers
or is publicly announced (whether by advertisement, press release, press
interview, public statement, SEC filing or otherwise) or (ii) any subsequent
date as of which such proposal or offer for a Change of Control remains
effective and has not expired or been revoked.

--------------------------------------------------------------------------------


        1.7    "AIC"    —see the introductory paragraph of this Agreement.

        1.8    "ALIC"    means the Allstate Life Insurance Company.

        1.9    "Allstate"    —see the introductory paragraph of this Agreement.

        1.10    "Allstate Incumbent Directors"    means, determined as of any
date by reference to any baseline date:

        (a)   the members of the Board on the date of such determination who
have been members of the Board since such baseline date, and

        (b)   the members of the Board on the date of such determination who
were appointed or elected after such baseline date and whose election, or
nomination for election by stockholders of Allstate or the Surviving
Corporation, as applicable, was approved by a vote or written consent of
two-thirds (100% for purposes of paragraph (a) of the definition of "Merger of
Equals") of the directors comprising the Allstate Incumbent Directors on the
date of such vote or written consent, but excluding any such member whose
initial assumption of office was in connection with (i) an actual or threatened
election contest, including a consent solicitation, relating to the election or
removal of one or more members of the Board, (ii) a "tender offer" (as such term
is used in Section 14(d) of the Exchange Act), (iii) a proposed Reorganization
Transaction, or (iv) a request, nomination or suggestion of any Beneficial Owner
of Voting Securities representing 15% or more of the aggregate voting power of
the Voting Securities of Allstate or the Surviving Corporation, as applicable.

        1.11    "Annual Bonus"    —see Section 2.2(b).

        1.12    "Annual Performance Period"    —see Section 2.2(b).

        1.13    "Annualized LTIP Bonus"    means, in respect of any Termination
Date, an amount equal to the quotient of the following:

        (a)   the sum of the amounts potentially payable under all of
Executive's LTIP Target Awards outstanding as of such Termination Date,

        divided by:

        (b)   the number of whole and fractional years during the period
beginning on the earliest commencement date of the LTIP Performance Periods then
in effect and ending on the latest termination date of the LTIP Performance
Periods then in effect.

        1.14    "Approved Passive Holder"    means, as of any date, any Person
that satisfies all of the following conditions:

        (a)   as of such date, such Person is a 20% Owner, but is the Beneficial
Owner of less than 30% of the then-outstanding Common Stock and of Voting
Securities representing less than 30% of the combined voting power of all
then-outstanding Voting Securities of Allstate;

        (b)   prior to becoming a 20% Owner, such Person has filed, and as of
such date has not withdrawn, or made any subsequent regulatory or judicial
filing or public statement or announcement that is inconsistent with, a
statement with the SEC pursuant to Section 13(g) of the Exchange Act that
includes a certification by such Person to the effect that such beneficial
ownership does not have the purpose or effect of changing or influencing the
control of Allstate;

        (c)   prior to such Person's becoming a 20% Owner, at least two-thirds
of the Allstate Incumbent Directors (such Allstate Incumbent Directors to be
determined as of such date using

2

--------------------------------------------------------------------------------




the Agreement Date as the baseline date) shall have voted in favor of a
resolution adopted by the Board to the effect that:

        (i)    the terms and conditions of such Person's investment in the
Company will not have the effect of changing or influencing the control of
Allstate, and

        (ii)   notwithstanding clause (a) of the definition of "Change of
Control," such Person's becoming a 20% Owner shall be treated as though it were
a Merger of Equals for purposes of this Agreement and all other similar
agreements between the Company and its executives.

        1.15    "Article"    means an article of this Agreement.

        1.16    "Base Salary"    —see Section 2.2(a).

        1.17    "Beneficial Owner"    means such term as defined in Rule 13d-3
of the SEC under the Exchange Act.

        1.18    "Beneficiary"    —see Section 10.3.

        1.19    "Board"    means the Board of Directors of Allstate or, from and
after the Effective Date of a Change of Control that gives rise to a Surviving
Corporation, the Board of Directors of such Surviving Corporation.

        1.20    "Bonus Plan"    —see Section 2.2(b).

        1.21    "Cause"    —see Section 3.3(b).

        1.22    "CEO"    means Chief Executive Officer.

        1.23    "Change of Control"    means, except as otherwise provided at
the end of this Section, the occurrence of any one or more of the following:

        (a)   any person (as such term is used in Rule 13d-5 of the SEC under
the Exchange Act) or group (as such term is defined in Sections 3(a)(9) and
13(d)(3) of the Exchange Act), other than a Subsidiary or any employee benefit
plan (or any related trust) of Allstate or any of its Subsidiaries, becomes the
Beneficial Owner of 20% or more of the common stock of Allstate or of Voting
Securities representing 20% or more of the combined voting power of all Voting
Securities of Allstate (such a person or group that is not a Similarly Owned
Company (as defined below), a "20% Owner"), except that no Change of Control
shall be deemed to have occurred solely by reason of such beneficial ownership
by a corporation (a "Similarly Owned Company") with respect to which both more
than 70% of the common stock of such corporation and Voting Securities
representing more than 70% of the combined voting power of the Voting Securities
of such corporation are then owned, directly or indirectly, by the persons who
were the direct or indirect owners of the common stock and Voting Securities of
Allstate immediately before such acquisition in substantially the same
proportions as their ownership, immediately before such acquisition, of the
common stock and Voting Securities of Allstate, as the case may be; or

        (b)   the Allstate Incumbent Directors (determined using the Agreement
Date as the baseline date) cease for any reason to constitute at least
two-thirds of the directors of Allstate then serving (provided that this
clause (b) shall be inapplicable during a Post-Merger of Equals Period); or

        (c)   approval by the stockholders of Allstate of a merger,
reorganization, consolidation, or similar transaction, or a plan or agreement
for the sale or other disposition of all or substantially all of the
consolidated assets of Allstate or a plan of liquidation of Allstate (any of the
foregoing, a "Reorganization Transaction") that, based on information included
in the proxy and other written materials distributed to Allstate's stockholders
in connection with the solicitation by Allstate of such stockholder approval, is
not expected to qualify as an Exempt Reorganization Transaction; provided,
however, that if (i) the merger or other agreement between the parties to a

3

--------------------------------------------------------------------------------




Reorganization Transaction expires or is terminated after the date of such
stockholder approval but prior to the consummation of such Reorganization
Transaction (a "Reorganization Transaction Termination") or (ii) immediately
after the consummation of the Reorganization Transaction, such Reorganization
Transaction does qualify as an Exempt Reorganization Transaction notwithstanding
the fact that it was not expected to so qualify as of the date of such
stockholder approval, then such stockholder approval shall not be deemed a
Change of Control for purposes of any Termination of Employment as to which the
Termination Date occurs on or after the date of the Reorganization Transaction
Termination or the date of the consummation of the Exempt Reorganization
Transaction, as applicable; or

        (d)   the consummation by Allstate of a Reorganization Transaction that
for any reason fails to qualify as an Exempt Reorganization Transaction as of
the date of such consummation, notwithstanding the fact that such Reorganization
Transaction was expected to so qualify as of the date of such stockholder
approval; or

        (e)   a 20% Owner who had qualified as an Approved Passive Holder ceases
to qualify as such for any reason other than ceasing to be a 20% Owner (such
cessation of Approved Passive Holder status to be considered for all purposes of
this Agreement (including the definition of "Effective Date") a Change of
Control distinct from and in addition to the Change of Control specified in
clause (a) above).

Notwithstanding the occurrence of any of the foregoing events, a Change of
Control shall not occur with respect to Executive if, in advance of such event,
Executive agrees in writing that such event shall not constitute a Change of
Control.

        1.24    "Code"    means the Internal Revenue Code of 1986, as amended.
Any reference to any section of the Code shall also refer to any successor
provision.

        1.25    "Company"    means Allstate, AIC and each of Allstate's other
Subsidiaries.

        1.26    "Company Certificate"    —see Section 5.1(b).

        1.27    "Company Counsel Opinion"    —see Section 5.5.

        1.28    "Competitive Business"    means as of any date (including during
the one-year period commencing on the Termination Date) any corporation or other
Person (and any branch, office or operation thereof) that engages in, or
proposes to engage in:

        (a)   the underwriting, reinsurance, marketing or sale of (i) any form
of insurance of any kind that the Company as of such date does, or proposes to,
underwrite, reinsure, market or sell (any such form of insurance, an "Allstate
Insurance Product") or (ii) any other form of insurance that is marketed or sold
in competition with any Allstate Insurance Product, or

        (b)   any other business that as of such date is a direct and material
competitor of the Company;

and that is located (i) anywhere in the United States, or (ii) anywhere outside
of the United States where the Company is then engaged in, or proposes to engage
in, any of such activities.

        1.29    "Consummation Date"    means the date on which a Reorganization
Transaction is consummated.

        1.30    "Disability"    —see Section 3.1(b).

        1.31    "Disability Effective Date"    —see Section 3.1.

        1.32    "Effective Date"    means the date on which a Change of Control
first occurs during the Agreement Term.

4

--------------------------------------------------------------------------------


        1.33    "Exchange Act"    means the Securities Exchange Act of 1934.

        1.34    "Excise Taxes"    —see Section 5.1.

        1.35    "Executive Counsel Opinion"    —see Section 5.5.

        1.36    "Executive's Gross-Up Determination"    —see Section 5.2(a).

        1.37    "Exempt Reorganization Transaction"    means a Reorganization
Transaction that results in the Persons who were the direct or indirect owners
of the outstanding common stock and Voting Securities of Allstate immediately
before such Reorganization Transaction becoming, immediately after the
consummation of such Reorganization Transaction, the direct or indirect owners
of both more than 70% of the then-outstanding common stock of the Surviving
Corporation and Voting Securities representing more than 70% of the combined
voting power of the then-outstanding Voting Securities of the Surviving
Corporation, in substantially the same respective proportions as such Persons'
ownership of the common stock and Voting Securities of Allstate immediately
before such Reorganization Transaction.

        1.38    "Good Reason"    —see Section 3.4(b).

        1.39    "Gross-up Multiple"    —see Section 5.4.

        1.40    "Gross-up Payment"    —see Section 5.1.

        1.41    "including"    means including without limitation.

        1.42    "IRS"    means the Internal Revenue Service.

        1.43    "IRS Claim"    —see Section 5.6.

        1.44    "Legal and Other Expenses"    —see Section 6.1(a).

        1.45    "LTIP"    means the Allstate Long-Term Executive Incentive
Compensation Plan (or any successor plan).

        1.46    "LTIP Award"    means an incentive compensation opportunity
granted under the LTIP.

        1.47    "LTIP Bonus"    means the amount paid or earned in respect of an
LTIP Award.

        1.48    "LTIP Performance Period"    means any performance period
designated in accordance with any LTIP approved by the Board or any committee of
the Board.

        1.49    "LTIP Target Award"    means, in respect of any LTIP Award, the
amount that Executive would have been entitled to receive for the LTIP
Performance Period corresponding to such LTIP Award if the performance goals
established pursuant to such LTIP Award were achieved at the 100% level as of
the end of the LTIP Performance Period.

        1.50    "Lump Sum Value"    of an annuity payable pursuant to a defined
benefit plan means, as of a specified date, the present value of such annuity,
as determined, as of such date, under generally accepted actuarial principles
using (i) the applicable interest rate, mortality tables and other methods and
assumptions that the Pension Benefit Guaranty Corporation ("PBGC") would use in
determining the value of an immediate annuity on the Termination Date or (ii) if
such interest rate and mortality assumptions are no longer published by the
PBGC, interest rate and mortality assumptions determined in a manner as similar
as practicable to the manner by which the PBGC's interest rate and mortality
assumptions were determined immediately prior to the PBGC's cessation of
publication of such assumptions; provided, however, that if such defined benefit
plan provides for a lump sum distribution and such lump-sum distribution either
(x) is the only payment method available under such plan or (y) provides for a
greater amount than the Lump Sum Value of the Maximum Annuity available under
such plan, then "Lump Sum Value" shall mean such lump sum amount.

5

--------------------------------------------------------------------------------


        1.51    "Maximum Annuity"    means, in respect of a defined benefit plan
(whether or not qualified under Section 401(a) of the Code), an annuity computed
in whatever manner permitted under such plan (including frequency of annuity
payments, attained age (whether determined as of a current date or as of a
future date upon the commencement of annuity payments), and nature of surviving
spouse benefits, if any) that yields the greatest Lump Sum Value.

        1.52    "Merger of Equals"    means, as of any date, a transaction that,
notwithstanding the fact that such transaction may also qualify as a Change of
Control, satisfies all of the conditions set forth in paragraphs (a) or
(b) below:

        (a)   If such date is on or after the Consummation Date, a
Reorganization Transaction in respect of which all of the following conditions
are satisfied as of such date, or, if such date is prior to the Consummation
Date, a proposed Reorganization Transaction in respect of which the merger
agreement or other documents (including the exhibits and annexes thereto)
setting forth the terms and conditions of such Reorganization Transaction, as in
effect on such date after giving effect to all amendments thereof or waivers
thereunder, require that the following conditions be satisfied on and, where
applicable, after the Consummation Date:

        (i)    at least 50%, but not more than 70%, of the common stock of the
Surviving Corporation outstanding immediately after the consummation of the
Reorganization Transaction, together with Voting Securities representing at
least 50%, but not more than 70%, of the combined voting power of all Voting
Securities of the Surviving Corporation outstanding immediately after such
consummation shall be owned, directly or indirectly, by the persons who were the
owners, directly or indirectly, of the common stock and Voting Securities of
Allstate immediately before such consummation in substantially the same
proportions as their respective direct or indirect ownership, immediately before
such consummation, of the common stock and Voting Securities of Allstate,
respectively; and

        (ii)   Allstate Incumbent Directors (determined as of such date using
the date immediately preceding the Effective Date as the baseline date) shall,
throughout the period beginning on the Effective Date and ending on the third
anniversary of the Effective Date, continue to constitute not less than 50% of
the members of the Board; and

        (iii)  the person who was the CEO of Allstate immediately prior to the
Effective Date shall serve as (x) the CEO of Allstate throughout the period
beginning on the Effective Date and ending on the Consummation Date and (y) the
CEO of the Surviving Corporation at all times during the period commencing on
the Consummation Date and ending on the first anniversary of the Consummation
Date;

provided, however, that a Reorganization Transaction that qualifies as a Merger
of Equals shall cease to qualify as a Merger of Equals (a "Merger of Equals
Cessation") and shall instead qualify as a Change of Control that is not a
Merger of Equals from and after the first date during the Post-Change Period
(such date, the "Merger of Equals Cessation Date") as of which any one or more
of the following shall occur for any reason:

        (1)   if any condition of clause (i) of paragraph (a) of this Section
shall for any reason not be satisfied as of immediately after the consummation
of the Reorganization Transaction; or

        (2)   if as of the close of business on any date on or after the
Effective Date, any condition of clauses (ii) or (iii) of paragraph (a) of this
Section shall not be satisfied; or

        (3)   if on any date prior to the first anniversary of the Consummation
Date, the Company shall make a filing with the SEC, issue a press release, or
make a public announcement to the effect that Allstate is seeking or intends to
seek a replacement for the CEO, whether such replacement is to become effective
before or after such first anniversary.

6

--------------------------------------------------------------------------------




        (b)   As of such date, each Person, if any, who is a 20% Owner qualifies
as an Approved Passive Holder.

The Company shall give Executive written notice of any Merger of Equals
Cessation and the applicable Merger of Equals Cessation Date as soon as
practicable after the Merger of Equals Cessation Date.

        1.53    "Merger of Equals Cessation Date"    —see the definition of
"Merger of Equals."

        1.54    "Merger of Equals Cessation Notice"    —means a written notice
given in accordance with Section 10.8 by the Company to notify Executive of the
facts and circumstances of a Merger of Equals Cessation, including the Merger of
Equals Cessation Date.

        1.55    "Notice of Consideration"    —see Section 3.3(c).

        1.56    "Non-Qualified Plan"    —see Section 2.4.

        1.57    "Notice of Termination"    means a written notice given in
accordance with Section 10.8 that sets forth (i) the specific termination
provision in this Agreement relied on by the party giving such notice, (ii) in
reasonable detail the specific facts and circumstances claimed to provide a
basis for such Termination of Employment, and (iii) if the Termination Date is
other than the date of receipt of such Notice of Termination, the Termination
Date.

        1.58    "Person"    means any individual, sole proprietorship,
partnership, joint venture, limited liability company, trust, unincorporated
organization, association, corporation, institution, public benefit corporation,
entity or government instrumentality, division, agency, body or department.

        1.59    "Plans"    means plans, programs, or Policies of the Company.

        1.60    "Policies"    means policies, practices or procedures of the
Company.

        1.61    "Post-Change Period"    means the period commencing on the
Effective Date and ending on the third anniversary of the Effective Date.

        1.62    "Post-Merger of Equals Period"    means the period commencing on
an Effective Date of a Change of Control that qualifies as a Merger of Equals
and ending on the third anniversary of such Effective Date or, if sooner, the
Merger of Equals Cessation Date.

        1.63    "Potential Parachute Payments"    —see Section 5.1.

        1.64    "Pro-rata Annual Bonus"    means, in respect of the Company's
fiscal year during which the Termination Date occurs, an amount equal to the
product of Executive's Target Annual Bonus (determined as of the Termination
Date) multiplied by a fraction, the numerator of which equals the number of days
from and including the first day of such fiscal year through and including the
Termination Date, and the denominator of which equals 365.

        1.65    "Pro-rata LTIP Bonus"    means an amount equal to the sum of
each of the following amounts: for each LTIP Performance Period that is in
effect as of a Termination Date, Executive's LTIP Target Award for such LTIP
Performance Period multiplied by a fraction, the numerator of which equals the
number of days from and including the beginning of such LTIP Performance Period
through and including the Termination Date, and the denominator of which equals
the aggregate number of days in such LTIP Performance Period.

7

--------------------------------------------------------------------------------


        1.66    "Refund Claim"    —see Section 5.6.

        1.67    "Reorganization Transaction"    —see clause (c) of the
definition of "Change of Control."

        1.68    "Restricted Shares"    means shares of restricted stock,
restricted stock units or similar awards.

        1.69    "SEC"    means the Securities and Exchange Commission.

        1.70    "Section"    means, unless the context otherwise requires, a
section of this Agreement.

        1.71    "SERP"    means a supplemental executive retirement Plan that is
a Non-Qualified Plan.

        1.72    "Severance Period"    —see Section 4.1(g).

        1.73    "Stock Options"    means stock options, stock appreciation
rights (including limited stock appreciation rights), or similar awards.

        1.74    "Subsidiary"    means any corporation, business trust, limited
liability company or partnership with respect to which Allstate owns, directly
or indirectly, Voting Securities representing more than 50% of the aggregate
voting power of the then-outstanding Voting Securities.

        1.75    "Surviving Corporation"    means the corporation resulting from
a Reorganization Transaction or, if securities representing at least 50% of the
aggregate Voting Power of such resulting corporation are directly or indirectly
owned by another corporation, such other corporation.

        1.76    "Target Annual Bonus"    as of any date means the amount equal
to the product of Base Salary determined as of such date multiplied by the
percentage of such Base Salary to which Executive would have been entitled
immediately prior to such date under any Bonus Plan for the Annual Performance
Period for which the Annual Bonus is awarded if the performance goals
established pursuant to such Bonus Plan were achieved at the 100% level as of
the end of the Annual Performance Period.

        1.77    "Taxes"    means federal, state, local and other income,
employment and other taxes.

        1.78    "Termination Date"    means the date of the receipt of the
Notice of Termination by Executive (if such Notice is given by the Company) or
by the Company (if such Notice is given by Executive), or any later date, not
more than 15 days after the giving of such Notice, specified in such Notice;
provided, however, that:

        (a)   if Executive's employment is terminated by reason of death or
Disability, the Termination Date shall be the date of Executive's death or the
Disability Effective Date (as defined in Section 3.1(a)), as applicable;

        (b)   if no Notice of Termination is given, the Termination Date shall
be the last date on which Executive is employed by the Company; and

        (c)   solely for purposes of determining when the amount of severance
payable to Executive pursuant to Section 4.1(a)(v), if any, is to be deemed due
and owing for purposes of computing interest on such amount pursuant to
Section 6.2:

        (i)    if Executive terminates his employment with the Company for Good
Reason pursuant to Section 3.4(b)(xiii), the Termination Date shall be deemed to
be the Merger of Equals Cessation Date or, if later, the date that is 12 months
after the Effective Date; and

        (ii)   if Executive terminates his employment with the Company for Good
Reason pursuant to Section 3.4(b)(xii) on or after a Merger of Equals Cessation
Date, the Termination Date shall be deemed to be the date of the Company's act
or omission that qualifies as Good Reason.

8

--------------------------------------------------------------------------------




        1.79    "Termination of Employment"    means any termination of
Executive's employment with the Company, whether such occurs by reason of
(a) the initiative of any Company or Executive or (b) the death of Executive.

        1.80    "20% Owner"    —see paragraph (a) of the definition of "Change
of Control."

        1.81    "Voting Securities"    of a corporation means securities of such
corporation that are entitled to vote generally in the election of directors of
such corporation.

9

--------------------------------------------------------------------------------

ARTICLE II.
POST-CHANGE PERIOD

        2.1    Position and Duties.

(a)    (i)    During the Post-Change Period, except as otherwise provided in
Section 2.1(a)(ii) or (iii) in the case of a Merger of Equals, (x) Executive's
authority, responsibilities (not including reporting responsibilities), and
duties shall be at least commensurate in all material respects with the most
significant of those held, exercised and assigned at any time during the 90-day
period immediately before the Effective Date and (y) Executive's services shall
be performed at the location where Executive was employed immediately before the
Effective Date or any other location no more than 30 miles from such former
location.

        (ii)   During any portion of the Post-Change Period that qualifies as a
Post-Merger of Equals Period, the Company may in its discretion change
Executive's position (including offices, titles, reporting requirements and
responsibilities and including requiring Executive to perform services at a
location more than 30 miles from where Executive was employed immediately before
the Effective Date) so long as Executive remains an elected officer of Allstate,
AIC or ALIC, as applicable.

        (iii)  During the remainder of the Post-Change Period commencing on the
Merger of Equals Cessation Date, clause (i) of this Section 2.1(a) shall be
applicable in respect of changes in Executive's position, authority and duties
occurring on or after such date, except that all references to "Effective Date"
in such clause shall instead be to the Merger of Equals Cessation Date.

        (b)   During the Post-Change Period (except during any periods of
vacation to which Executive is entitled and any authorized sick, disability or
other leave of absence), Executive shall devote Executive's full attention and
time to the business and affairs of the Company and, to the extent necessary to
discharge the duties assigned to Executive in accordance with this Agreement, to
use Executive's best efforts to perform such duties. During the Post-Change
Period, Executive may (i) serve on corporate, civic or charitable boards or
committees, (ii) deliver lectures, fulfill speaking engagements or teach at
educational institutions and (iii) manage personal investments, so long as such
activities are consistent with the Policies of the Company at the Effective Date
and do not significantly interfere with the performance of Executive's duties
under this Agreement. To the extent that any such activities have been conducted
by Executive immediately prior to the Effective Date and were consistent with
the Policies of the Company at the Effective Date, the continued conduct of such
activities (or activities similar in nature and scope) after the Effective Date
shall not be deemed to interfere with the performance of Executive's duties
under this Agreement.

        2.2    Compensation.    

        (a)    Base Salary.    During the Post-Change Period, the Company shall
pay or cause to be paid to Executive an annual base salary in cash, which shall
be paid in a manner consistent with the Company's payroll practices in effect
immediately before the Effective Date, at an annual rate not less than 12 times
the highest monthly base salary paid or payable to Executive by the Company in
respect of the 12-month period immediately before the Effective Date (such
annual rate salary, the "Base Salary"). During the Post-Change Period, the Base
Salary shall be reviewed at least annually and shall be increased at any time
and from time to time as shall be substantially consistent with increases in
base salary awarded to other peer executives of the Company; provided, however,
that no provision of this Agreement shall require the Company to increase
Executive's Base Salary during a Post-Merger of Equals Period. Any increase in
Base Salary shall not limit or reduce any other obligation of the Company to
Executive under this Agreement. After any such increase, the Base Salary shall
not be reduced and "Base Salary" shall thereafter refer to the increased amount.

10

--------------------------------------------------------------------------------


        (b)    Annual Bonus.    The Company shall also pay or cause to be paid
to Executive a bonus (the "Annual Bonus") for each Annual Performance Period
that ends during the Post-Change Period. "Annual Performance Period" means each
period designated in accordance with any annual bonus arrangement or Plan (a
"Bonus Plan") that is based on performance and approved by the Board or any
committee of the Board, or in the absence of any Bonus Plan or any such
designated period of time, each calendar year. The Annual Bonus shall be not
less than the Target Annual Bonus determined as of the Effective Date; provided,
however, that no provision in this Agreement shall require the Company to pay
any Target Annual Bonus or other minimum Annual Bonus during a Post-Merger of
Equals Period.

        (c)    LTIP Bonus.    The Company shall also:

        (i)    pay or cause to be paid to Executive an LTIP Bonus equal to the
LTIP Target Award for each LTIP Award for which an LTIP Performance Period is in
effect as of the Effective Date; and

        (ii)   throughout the Post-Change Period, grant LTIP Awards to Executive
as follows:

        (1)   LTIP Awards shall be granted no less frequently than is
contemplated by the terms of the LTIP and the Company's practices thereunder, as
such terms and practices are in effect immediately prior to the Effective Date;

        (2)   each such LTIP Award shall provide for the payment of a percentage
of Executive's Base Salary in effect at the beginning of the Performance Period
applicable to such LTIP Award that is no less than the average of the Target
LTIP Percentages (as defined below) for all of Executive's LTIP Awards
outstanding immediately prior to the Effective Date; and

        (3)   the target performance goals established for each such LTIP Award
shall be substantially comparable to the target performance goals under
Executive's LTIP Awards outstanding on the Effective Date;

provided, however, that during a Post-Merger of Equals Period, no provision of
this Agreement shall require the Company to (x) pay any minimum LTIP Bonus
amount pursuant to clause (i) above, except to the extent required by the terms
of such LTIP Award or (y) grant any LTIP Award pursuant to clause (ii) above.
"Target LTIP Percentage" means, in respect of any LTIP Award, the percentage of
Executive's Base Salary (determined as of the beginning of the applicable LTIP
Performance Period) that Executive would be entitled to receive after the
completion of the applicable LTIP Performance Period if the performance goals
applicable to such LTIP Award as of the date immediately prior to the Effective
Date were achieved at the 100% level.

        (d)    Incentive, Savings and Retirement Plans.    Executive shall also
be entitled to participate during the Post-Change Period in all incentive
(including long-term incentives), savings and retirement Plans applicable to
other peer executives of the Company, but in no event (except during a
Post-Merger of Equals Period) shall such Plans provide Executive with incentive
(including long-term incentives), savings and retirement benefits during the
Post-Change Period that are, in any case, materially less favorable, in the
aggregate, than the most favorable of those provided by the Company for
Executive under such Plans as in effect at any time during the 90-day period
immediately before the Effective Date.

        (e)    Welfare Benefit Plans.    During the Post-Change Period,
Executive and Executive's family shall be eligible to participate in, and
receive all benefits under, welfare benefit Plans provided by the Company
(including medical, prescription, dental, disability, salary continuance,
individual life, group life, dependent life, accidental death and travel
accident insurance Plans) and applicable to

11

--------------------------------------------------------------------------------




other peer executives of the Company and their families, but in no event (except
during a Post-Merger of Equals Period) shall such Plans provide benefits during
the Post-Change Period that are materially less favorable, in the aggregate,
than the most favorable of those provided to Executive under such Plans as in
effect at any time during the 90-day period immediately before the Effective
Date.

        (f)    Fringe Benefits.    During the Post-Change Period, Executive
shall be entitled to fringe benefits in accordance with the most favorable Plans
applicable to peer executives of the Company, but in no event (except during a
Post-Merger of Equals Period) shall such Plans provide fringe benefits that are
in any case materially less favorable, in the aggregate, than the most favorable
of those provided by the Company to Executive under such Plans in effect at any
time during the 90-day period immediately before the Effective Date.

        (g)    Expenses.    During the Post-Change Period, Executive shall be
entitled to prompt reimbursement of all reasonable employment-related expenses
incurred by Executive upon the Company's receipt of accountings in accordance
with the most favorable Policies applicable to peer executives of the Company,
but in no event (except during a Post-Merger of Equals Period) shall such
Policies be materially less favorable, in the aggregate, than the most favorable
of those provided by the Company for Executive under such Policies in effect at
any time during the 90-day period immediately before the Effective Date.

        (h)    Office and Support Staff.    During the Post-Change Period,
Executive shall be entitled to an office or offices of a size and with
furnishings and other appointments, and to secretarial and other assistance in
accordance with the most favorable Policies applicable to peer executives of the
Company, but in no event (except during a Post-Merger of Equals Period) shall
such Policies be materially less favorable, in the aggregate, than the most
favorable of those provided by the Company for Executive under such Policies in
effect at any time during the 90-day period immediately before the Effective
Date.

        (i)    Vacation.    During the Post-Change Period, Executive shall be
entitled to paid vacation in accordance with the most favorable Policies
applicable to peer executives of the Company, but in no event (except during a
Post-Merger of Equals Period) shall such Policies be materially less favorable,
in the aggregate, than the most favorable of those provided by the Company for
Executive under such Policies in effect at any time during the 90-day period
immediately before the Effective Date.

        2.3    Stock Incentive Awards.    On the Effective Date of a Change of
Control that is not a Merger of Equals or, if applicable, on a Merger of Equals
Cessation Date, (i) all of Executive's unvested Stock Options then outstanding
(whether granted before or after the Agreement Date) shall immediately become
fully vested and exercisable, and (ii) all of Executive's Restricted Shares then
outstanding shall immediately become fully vested and nonforfeitable. This
Section amends all award agreements dated as of any date before the Agreement
Date. Accordingly, all provisions of such award agreements relating to a change
of control of the Company, including all grants of limited stock appreciation
rights, are hereby cancelled effective as of the Agreement Date.

        2.4    Unfunded Deferred Compensation.    On the Effective Date of a
Change of Control that is not a Merger of Equals or, if applicable, on a Merger
of Equals Cessation Date, Executive shall become fully vested in all benefits
previously accrued under any deferred compensation Plan (including a SERP) that
is not qualified under Section 401(a) of the Code (a "Non-Qualified Plan").
Within five business days after (i) any such Effective Date of a Change of
Control that is not a Merger of Equals

12

--------------------------------------------------------------------------------


or (ii) such Merger of Equals Cessation Date, as applicable, the Company shall
pay to Executive a lump-sum cash amount equal to:

        (a)   the sum of the Lump-Sum Values of all Maximum Annuities that are
payable pursuant to all defined benefit Non-Qualified Plans, plus

        (b)   the sum of Executive's account balances under all defined
contribution Non-Qualified Plans.

To the extent that, if, for any reason, any portion of such Non-Qualified Plan
benefit is not so paid, the Company shall pay Executive in lieu thereof a
lump-sum cash payment equal to such unpaid portion within the five-business day
period specified in the preceding sentence.

ARTICLE III.
TERMINATION OF EMPLOYMENT

        3.1    Disability.    

        (a)   During the Post-Change Period, the Company may terminate
Executive's employment because of Executive's Disability by giving Executive or
his legal representative, as applicable, (i) written notice in accordance with
Section 10.8 of the Company's intention to terminate Executive's employment
pursuant to this Section and (ii) a certification of Executive's Disability by a
physician selected by the Company or its insurers, subject to the consent of
Executive or Executive's legal representative, which consent shall not be
unreasonably withheld or delayed. Executive's employment shall terminate
effective on the 30th day (the "Disability Effective Date") after Executive's
receipt of such notice unless, before the Disability Effective Date, Executive
shall have resumed the full-time performance of Executive's duties.

        (b)   "Disability" means any medically determinable physical or mental
impairment of an Executive that:

        (i)    has lasted for a continuous period of not less than (x) six
months or (y) such longer period, if any, that is available to Executive under
the Company's Policies relating to the continuation of employee status after the
onset of disability, as such Policies are in effect when Disability is
determined, but in no event (except during a Post-Merger of Equals Period) shall
such Policies be materially less favorable to the Executive than the most
favorable of such Policies in effect for peer executives at any time during the
90-day period immediately before the Effective Date,

        (ii)   can be expected to be permanent or of indefinite duration, and

        (iii)  renders Executive unable to perform the duties required under
this Agreement.

        3.2    Death.    Executive's employment shall terminate automatically
upon Executive's death during the Post-Change Period.

        3.3    Cause.

        (a)   During the Post-Change Period, the Company may terminate
Executive's employment for Cause solely in accordance with all of the
substantive and procedural provisions of this Section.

        (b)   "Cause" means any one or more of the following:

        (i)    Executive's conviction of a felony or other crime involving
fraud, dishonesty or moral turpitude;

        (ii)   Executive's willful or reckless material misconduct in the
performance of Executive's duties;

13

--------------------------------------------------------------------------------




        (iii)  Executive's habitual neglect of duties; or

        (iv)  Executive's willful or intentional breach of this Agreement;

provided, however, that for purposes of clauses (ii), (iii), and (iv), Cause
shall not include any one or more of the following:

        (1)   bad judgment or negligence;

        (2)   any act or omission believed by Executive in good faith to have
been in or not opposed to the interest of the Company (without intent of
Executive to gain, directly or indirectly, a profit to which Executive was not
legally entitled);

        (3)   any act or omission with respect to which a determination could
properly have been made by the Board that Executive had satisfied the applicable
standard of conduct for indemnification or reimbursement under Allstate's
by-laws, any applicable indemnification agreement, or applicable law, in each
case as in effect at the time of such act or omission; or

        (4)   any act or omission with respect to which Executive receives a
Notice of Consideration (as defined below) more than six months after the
earliest date on which (x) any member of the Board, not a party to the act or
omission (in the case of a determination by the Board) or (y) the CEO (in the
case of a determination by the CEO), knew or should have known of such act or
omission; and

further provided, that if a breach of this Agreement involved an act or omission
based on Executive's good faith and reasonable belief that Executive's act or
omission was in the best interests of the Company or was required by applicable
law or administrative regulation, such breach shall not constitute Cause unless
the Company gives Executive written notice of such breach that specifically
refers to this Section and, within 30 days after such notice is given, Executive
fails to cure such breach to the fullest extent that it is curable.

        (c)   The Company shall strictly observe each of the following
procedures in connection with any Termination of Employment for Cause:

        (i)    A meeting of the Board shall be called for the stated purpose of
determining whether Executive's acts or omissions satisfy the requirements of
Section 3.3(b) and, if so, whether to terminate Executive's employment for
Cause; provided, however, during a Post-Merger of Equals Period, such
determination shall be made by the CEO and no meeting of the Board shall be
required.

        (ii)   Not less than 30 days prior to the date of such Board meeting or
of the determination of the CEO, as applicable, the Company shall provide
Executive and, in the case of a Board meeting, each member of the Board written
notice (a "Notice of Consideration") that includes (x) a detailed description of
the acts or omissions alleged to constitute Cause, (y) the date, time and
location of such Board meeting of the Board or the date of the CEO's
determination, as applicable, and (z) Executive's rights under clause (iii)
below.

        (iii)  Executive shall have the opportunity to present to the Board a
written response to the Notice of Consideration, unless the Notice of
Consideration was given to Executive during a Post-Merger of Equals Period, in
which case Executive shall present any such written response to the CEO.
Executive shall not have any right to appear before the Board or the CEO.

        (iv)  Executive's employment may be terminated for Cause only if (x) the
acts or omissions specified in the Notice of Consideration did in fact occur and
do constitute Cause

14

--------------------------------------------------------------------------------




as defined in this Section, (y) a specific determination is made to such effect
and to the effect that Executive's employment should be terminated for Cause and
(z) the Company thereafter provides Executive with a Notice of Termination which
specifies in specific detail the basis of such Termination of Employment for
Cause and which Notice shall be consistent with the reasons set forth in the
Notice of Consideration. The determination specified in clause (y) of the
preceding sentence shall require the affirmative vote of at least 75% of the
members of the Board, unless the Notice of Consideration is given during a
Post-Merger of Equals Period, in which case such determination shall be made by
the CEO and no determination by the Board shall be required.

        (v)   In the event that the existence of Cause shall become an issue in
any action or proceeding between the Company and Executive, the Company shall,
notwithstanding the determination referenced in clause (iv) of this
Section 3.3(c), have the burden of establishing that the actions or omissions
specified in the Notice of Consideration did in fact occur and do constitute
Cause and that the Company has satisfied the procedural requirements of this
Section 3.3(c). The satisfaction of the Company's burden shall require clear and
convincing evidence, unless the Notice of Consideration is given during a
Post-Merger of Equals Period, in which case the Company may satisfy its burden
by a preponderance of the evidence.

        3.4    Good Reason.

        (a)   During the Post-Change Period, Executive may terminate his
employment for Good Reason in accordance with the substantive and procedural
provisions of this Section.

        (b)    "Good Reason"    means any one or more of the following actions
or omissions that, unless otherwise specified, occurs during a Post-Change
Period:

        (i)    any failure to pay Executive's Base Salary in violation of
Section 2.2(a) or any failure to increase Executive's Base Salary to the extent,
if any, required by such Section;

        (ii)   any failure to pay Executive's Annual Bonus or any reduction in
Executive's Target Annual Bonus, in either case in violation of Section 2.2(b);

        (iii)  any failure to grant or pay an LTIP Award or LTIP Bonus in
violation of Section 2.2(c);

        (iv)  any material adverse change in Executive's authority,
responsibilities (not including reporting responsibilities), or duties in
violation of Section 2.1(a); provided, however, that the occurrence of such a
material adverse change during a Post-Merger of Equals Period shall not qualify
as Good Reason for purposes of this clause (iv);

        (v)   causing Executive to cease to be an elected officer of Allstate,
AIC or ALIC;

        (vi)  requiring Executive to be based at any office or location in
violation of Section 2.1(a); provided, however, that a change in such office or
location during a Post-Merger of Equals Period shall not qualify as Good Reason
for purposes of this clause (vi);

        (vii) any other material adverse change to the terms and conditions of
Executive's employment; provided, however, that the occurrence of such a
material adverse change during a Post-Merger of Equals Period shall not qualify
as Good Reason for purposes of this clause (vii);

        (viii) any other material breach of this Agreement by the Company;

        (ix)  any Termination of Employment by the Company that purports to be
for Cause, but is not in full compliance with all of the substantive and
procedural requirements of this

15

--------------------------------------------------------------------------------




Agreement (any such purported termination shall be treated as a Termination of
Employment without Cause for all purposes of this Agreement);

        (x)   the giving of a Notice of Consideration pursuant to Section 3.3(c)
and the subsequent failure to terminate Executive for Cause within a period of
90 days thereafter in compliance with all of the substantive and procedural
requirements of Section 3.3(c);

        (xi)  the failure at any time of a successor to the Company explicitly
to assume and agree to be bound by this Agreement; or

        (xii) in the event that (x) at any time during the Post-Change Period a
Merger of Equals Cessation shall occur and (y) at any time during the
Post-Change Period and on or after the Merger of Equals Cessation Date, the
Company shall commit an act or omission that qualifies as Good Reason by reason
of clause (iv), (vi) or (vii) above, any Termination of Employment by Executive
at any time during the remainder of the Post-Change Period or thereafter at any
time during the period ending 60 days after the Company gives Executive a Merger
of Equals Cessation Notice or, if earlier, 60 days after Executive obtains
actual knowledge of the Merger of Equals Cessation;

provided, however, that any action or omission by the Company during a
Post-Merger of Equals Period that is specified in clauses (i), (ii), (iii), (v),
(viii) or (xi) of this Section 3.4(b) and is not intentional or willful shall
not constitute Good Reason unless (x) Executive shall give the Company a written
notice that identifies such action or omission and specifically refers to this
Section, and (y) the Company shall fail for any reason to cure such act or
omission within 30 days after Executive gives the Company such notice.

        (c)   If the Termination Date occurs during any portion of a Post-Change
Period that is not a Merger of Equals Period, any reasonable determination by
Executive that any of the events specified in subsection (b) above has occurred
and constitutes Good Reason shall be conclusive and binding for all purposes,
unless the Company establishes by clear and convincing evidence that Executive
did not have any reasonable basis for such determination. If the Termination
Date occurs during a Post-Merger of Equals Period, a determination by Executive
that any of the foregoing events has occurred and constitutes Good Reason shall
not be entitled to any presumptive validity or other deference by a court.

        (d)   In the event of any Termination of Employment by Executive for
Good Reason, Executive shall as soon as practicable thereafter notify the
Company of the events constituting such Good Reason by a Notice of Termination.
A delay in the delivery of such Notice of Termination or a failure by Executive
to include in the Notice of Termination any fact or circumstance that
contributes to a showing of Good Reason shall not waive any right of Executive
under this Agreement or preclude Executive from asserting such fact or
circumstance in enforcing rights under this Agreement; provided, that no act or
omission by the Company shall qualify as Good Reason (i) if Executive's
Termination Date is more than 12 months after the first date on which Executive
obtained actual knowledge of such act or omission or (ii) if such act or
omission would not constitute Good Reason during a Post-Merger of Equals Period
and Executive's Termination Date is more than 12 months after the first date on
which Executive obtained actual knowledge of the fact that no Merger of Equals
has occurred or that a Merger of Equals Cessation has occurred.

        (e)   In the event that the Company fraudulently conceals any act or
omission by the Company that occurs during the Post-Change Period and qualifies
as Good Reason, any subsequent Termination of Employment (whether by the Company
or by Executive and regardless of the circumstances of such Termination) that
occurs on any date (but in no event more than 12 months after the first date on
which Executive obtains actual knowledge of such act or omission) shall
conclusively be deemed to be a Termination of Employment by Executive for Good
Reason, notwithstanding any provision of this Agreement to the contrary.

16

--------------------------------------------------------------------------------

ARTICLE IV.
COMPANY'S OBLIGATIONS UPON A TERMINATION OF EMPLOYMENT

        4.1    If by Executive for Good Reason or by the Company Other Than for
Cause or Disability.    If, during the Post-Change Period, the Company
terminates Executive's employment other than for Cause or Disability, or if
Executive terminates employment for Good Reason, the Company's sole obligations
to Executive under Sections 2.1 and 2.2 and this Article shall be as follows:

        (a)   The Company shall pay Executive, in addition to all vested rights
arising from Executive's employment as specified in Article II, a lump-sum cash
amount equal to the sum of the following:

        (i)    all Accrued Obligations;

        (ii)   Executive's Pro-rata Annual Bonus reduced (but not below zero) by
the amount of any Annual Bonus paid to Executive with respect to the Company's
fiscal year in which the Termination Date occurs;

        (iii)  Executive's Pro-rata LTIP Bonus reduced (but not below zero) by
the amount of any LTIP Bonus paid to Executive with respect to the Company's
fiscal year in which the Termination Date occurs;

        (iv)  all amounts previously deferred by, or accrued to the benefit of,
Executive under any defined contribution Non-Qualified Plans, whether or not
vested, together with any accrued earnings thereon, to the extent that such
amounts and earnings have not been previously paid by the Company (whether
pursuant to Section 2.4 or otherwise);

        (v)   an amount equal to two (2.0) times the sum of (x) Base Salary,
(y) the Target Annual Bonus, and (z) the Annualized LTIP Bonus, each determined
as of the Termination Date; provided, however, that any reduction in Executive's
Base Salary, Target Annual Bonus or Annualized LTIP Bonus that would qualify as
Good Reason shall be disregarded for this purpose; and

        (vi)  to the extent not paid pursuant to clause (iv) of this
Section 4.1(a), an amount equal to the sum of the value of the unvested portion
of Executive's accounts or accrued benefits under any defined contribution Plan
(whether or not qualified under Section 401(a) of the Code) maintained by the
Company as of the Termination Date and forfeited by Executive by reason of the
Termination of Employment.

Such lump-sum amount shall be paid no more than five business days after the
Termination Date; provided, however, that such lump-sum amount shall be paid no
more than 30 calendar days after a Termination Date that occurs during a
Post-Merger of Equals Period.

        (b)   The Company shall pay Executive, in lieu of all benefits under all
defined benefit Non-Qualified Plans that have accrued on or before the
Termination Date but remain unpaid as of such date, a lump-sum cash amount equal
to the positive difference, if any, between:

        (i)    the sum of the Lump-Sum Values of each Maximum Annuity that would
be payable to Executive under any defined benefit Plan (whether or not qualified
under Section 401(a) of the Code) if Executive had:

        (1)   become fully vested in all such benefits to the extent that such
benefits are unvested as of the Termination Date,

        (2)   attained as of the Termination Date an age that is two years
greater than Executive's actual age,

        (3)   accrued a number of years of service (for purposes of determining
the amount of such benefits, entitlement to early retirement benefits, and all
other purposes of such

17

--------------------------------------------------------------------------------




defined benefit plans) that is two years greater than the number of years of
service actually accrued by Executive as of the Termination Date, and

        (4)   received the lump-sum severance benefits specified in
Section 4.1(a) (excluding all LTIP Bonuses and any severance multiples thereof,
and all amounts in respect of Stock Options or Restricted Shares, if any) as
covered compensation in equal monthly installments during the Severance Period,

        minus

        (ii)   the sum of (x) the Lump-Sum Values of the Maximum Annuity
benefits vested and payable (whether currently or at some future date) to
Executive under each defined benefit Plan that is qualified under Section 401(a)
of the Code and (y) the aggregate amounts simultaneously or previously paid
(whether pursuant to Section 2.4 or otherwise) to Executive under the defined
benefit Plans (whether or not qualified under Section 401(a) of the Code)
described in clause (i) of this Section 4.1(b).

Such lump-sum amount shall be paid no more than five business days after the
Termination Date; provided, however, that such lump-sum amount shall be paid no
more than 30 calendar days after a Termination Date that occurs during a
Post-Merger of Equals Period.

        (c)   (i) On the Termination Date, all of Executive's unvested Stock
Options then outstanding (whether granted before or after the Agreement Date)
shall immediately become fully vested and exercisable, and (ii) all of
Executive's Restricted Shares then outstanding shall immediately become fully
vested and nonforfeitable. This Section amends all award agreements dated as of
any date before the Agreement Date. Accordingly, all provisions of such award
agreements relating to a change of control of the Company, including all grants
of limited stock appreciation rights, are hereby cancelled effective as of the
Agreement Date.

        (d)   All of Executive's then-outstanding Stock Options that were
granted after the Agreement Date, whether vested on or before the Termination
Date, shall thereafter remain exercisable until the last to occur of (x) the
first anniversary of the Termination Date, (y) the expiration of any
restrictions on Executive's right to sell the shares issuable upon the exercise
of such Stock Options, which restrictions were imposed to permit a
Reorganization Transaction to be accounted for on a pooling-of-interests basis,
and (z) any period provided in the applicable stock option agreement or stock
option plan as then in effect, but in no event shall such period of
exercisability continue after the date on which such Stock Options would have
expired if Executive had remained an employee of the Company.

        (e)   Within five business days after Executive's Termination Date, the
Company shall deliver to Executive certificates for all Restricted Shares
theretofore held by or on behalf of the Company.

        (f)    If the Termination Date shall occur during the Post-Merger of
Equals Period, the Company shall pay on behalf of Executive all fees and costs
charged by the outplacement firm selected by the Company to provide outplacement
services to Executive. If the Termination Date shall occur at any other time
during the Post-Change Period, the Company shall pay on behalf of Executive all
reasonable fees and costs charged by the outplacement firm selected by Executive
to provide outplacement services to Executive or, at the election of Executive,
shall pay to Executive within five business days of its receipt of notice of
Executive's election an amount equal to the reasonable fees and expenses such
outplacement firm would charge.

        (g)   Until the second anniversary of the Termination Date or such later
date as any Plan may specify (the "Severance Period"), the Company shall
continue to provide to Executive and Executive's family welfare benefits
(including medical, prescription, dental, disability, salary

18

--------------------------------------------------------------------------------




continuance, individual life, group life, accidental death and travel accident
insurance plans and programs) that are at least as favorable as:

        (i)    during a Post-Change Period other than Post-Merger of Equals
Period, the most favorable Plans of the Company applicable to other peer
executives and their families as of the Termination Date, but which are in no
event less favorable than the most favorable Plans of the Company applicable to
other peer executives and their families during the 90-day period immediately
before the Effective Date; or

        (ii)   during a Post-Merger of Equals Period, those in effect from time
to time for other peer executives of the Company and their families,

as applicable. The cost of such welfare benefits to Executive shall not exceed
the cost of such benefits to Executive immediately before the Termination Date
or, if less, the Effective Date, except that if the Termination Date occurs
during a Post-Merger of Equals Period, such cost may only be any amount not in
excess of the cost of such welfare benefits to peer executives of the Company as
in effect from time to time. Executive's rights under this Section shall be in
addition to, and not in lieu of, any post-termination continuation coverage or
conversion rights Executive may have pursuant to applicable law, including
continuation coverage required by Section 4980 of the Code. Notwithstanding any
of the above, such welfare benefits shall be secondary to any similar welfare
benefits provided by Executive's subsequent employer.

        4.2    If by the Company for Cause.    If the Company terminates
Executive's employment for Cause during the Post-Change Period, the Company's
sole obligation to Executive under Sections 2.1 and 2.2 and this Article shall
be to pay Executive a lump-sum cash amount equal to all Accrued Obligations
determined as of the Termination Date.

        4.3    If by Executive Other Than for Good Reason.    If Executive
terminates employment during the Post-Change Period other than for Good Reason,
Disability or death, the Company's sole obligation to Executive under Sections
2.1 and 2.2 and this Article shall be to pay Executive a lump-sum cash amount
equal to all Accrued Obligations determined as of the Termination Date.

        4.4    If by the Company for Disability.    If the Company terminates
Executive's employment by reason of Executive's Disability during the
Post-Change Period, the Company's sole obligation to Executive under Sections
2.1 and 2.2 and this Article shall be as follows:

        (a)   to pay Executive a lump-sum cash amount equal to all Accrued
Obligations determined as of the Termination Date, and

        (b)   to provide Executive disability and other benefits after the
Termination Date that are not less favorable to Executive than the most
favorable of such benefits then available under Plans of the Company to disabled
peer executives of the Company.

Unless the Disability Effective Date occurs during a Post-Merger of Equals
Period, such disability and other benefits shall also be not materially less
favorable, in the aggregate, to Executive than the most favorable of the
disability and other benefits available to Executive under such Plans in effect
at any time during the 90-day period immediately preceding the Effective Date.

        4.5    If Upon Death.    If Executive's employment is terminated by
reason of Executive's death during the Post-Change Period, the Company's sole
obligations to Executive under Sections 2.1 and 2.2 and this Article shall be as
follows:

        (a)   to pay Executive's estate or Beneficiary a lump-sum cash amount
equal to all Accrued Obligations; and

19

--------------------------------------------------------------------------------

        (b)   to provide Executive's estate or Beneficiary survivor and other
benefits that are not less than the most favorable survivor and other benefits
then available under Plans of the Company to the estates or the surviving
families of peer executives of the Company.

Unless Executive's death occurs during a Post-Merger of Equals Period, such
survivor benefits shall also be no less favorable, in the aggregate, than the
most favorable of the survivor benefits available to Executive under such Plans
in effect at any time during the 90-day period immediately preceding the
Effective Date.

        4.6    Amount Contested.

        (a)   In the event of any dispute between the Company and Executive as
to the nature or extent of the Company's obligation to make any payments or
provide other benefits to Executive or Executive's family pursuant to Sections
4.1 or 2.4, Executive shall have the right, exercisable by written notice given
to the Company at any time on or after an Effective Date (except during a
Post-Merger of Equals Period), to obtain, within 30 days after the Company's
receipt of Executive's demand therefor, a written certificate prepared by the
Company and certified by Allstate's independent auditors (a "Section 4.6
Certificate"). The Section 4.6 Certificate shall specify in detail either
(i) the amount and nature of each payment or other benefit that the Company
believes is then due and owing to Executive pursuant to Section 2.4 or 4.1, as
applicable, or (ii) if the Company asserts that the conditions to Executive's
entitlement to severance or other benefits pursuant to Section 4.1 or 2.4, as
applicable, have for any reason not been satisfied, the amount and nature of
each payment or other benefit that the Company believes would be due and owing
to Executive pursuant to Section 4.1 or 2.4, as applicable, if all of such
applicable conditions had been fully satisfied. Executive may not demand more
than one Section 4.6 Certificate in respect of his rights under Section 4.1 or
more than one Section 4.6 Certificate in respect of his rights under
Section 2.4.

        (b)   Each Section 4.6 Certificate shall include schedules that specify
in detail how each amount or other benefit specified therein was computed,
together with appropriate references to specific provisions of this Agreement or
of any applicable Plans or Policies of the Company, copies of which Plans or
Policies shall be attached to such schedules.

        (c)   If the Termination of Employment occurred during a Post-Change
Period (except during a Post-Merger of Equals Period), the Company shall be
precluded from asserting that any portion of the payments or other benefits due
to Executive pursuant to Section 4.1 or 2.4, as applicable, is less than the
amount specified in the Section 4.6 Certificate. The Section 4.6 Certificate
shall in no event be binding on Executive and Executive shall have the right to
assert that any or all of the payments or other benefits to be provided pursuant
to Section 4.1 or 2.4 are greater than or different from those specified in the
Section 4.6 Certificate.

        (d)   If the Company shall for any reason fail to deliver to Executive a
Section 4.6 Certificate in compliance with this Section within 30 days after the
Company's receipt of Executive's written demand therefor, Executive's
determination of the amount and nature of payments or other benefits due to
Executive (i) pursuant to Section 4.1 and set forth in an Executive's Severance
Determination (as defined below) or (ii) pursuant to Section 2.4 and set forth
in an Executive's Deferred Compensation Determination (as defined below) shall
be conclusive and binding for all purposes of this Agreement unless the Company
shall establish, by clear and convincing evidence, that Executive's Severance
Determination or Executive's Deferred Compensation Determination, as applicable,
is incorrect and that a different amount (which may be zero or a positive
amount) or nature of payments or other benefits is correct. "Executive's
Severance Determination" means an opinion of nationally recognized executive
compensation counsel to the effect that the amount and nature of severance and
other benefits due to Executive pursuant to Section 4.1 is the amount and nature
that a court of competent jurisdiction, based on a final judgment not subject to
further

20

--------------------------------------------------------------------------------




appeal, is most likely to decide to have been calculated in accordance with this
Agreement and applicable law. "Executive's Deferred Compensation Determination"
means an opinion of nationally recognized executive compensation counsel to the
effect that the amount of payments due to Executive pursuant to Section 2.4 is
the amount that a court of competent jurisdiction, based on a final judgment not
subject to further appeal, is most likely to decide to have been calculated in
accordance with this Agreement and applicable law.

ARTICLE V.
CERTAIN ADDITIONAL PAYMENTS BY THE COMPANY

        5.1    Gross-up for Certain Taxes.

        (a)   If it is determined by Allstate's independent auditors that any
monetary or other benefit received or deemed received by Executive from the
Company or any Affiliate pursuant to this Agreement or otherwise, whether or not
in connection with a Change of Control (such monetary or other benefits
collectively, the "Potential Parachute Payments"), is or will become subject to
any excise tax under Section 4999 of the Code or any similar tax under any
United States federal, state, local or other law (such excise tax and all such
similar taxes collectively, "Excise Taxes"), then the Company shall, subject to
Sections 5.6 and 5.7, within five business days after such determination, pay
Executive an amount (the "Gross-Up Payment") equal to the product of:

        (i)    the amount of such Excise Taxes

        multiplied by

        (ii)   the Gross-Up Multiple (as defined in Section 5.4).

The Gross-Up Payment is intended to compensate Executive for all Excise Taxes
payable by Executive with respect to Potential Parachute Payments and all Taxes
or Excise Taxes payable by Executive with respect to the Gross-Up Payment.

        (b)   The determination of Allstate's independent auditors described in
Section 5.1(a), including the detailed calculations of the amounts of the
Potential Parachute Payments, Excise Taxes and Gross-Up Payment and the
assumptions relating thereto, shall be set forth in a written certificate of
such auditors (the "Company Certificate") delivered to Executive. Executive or
the Company may at any time request the preparation and delivery to Executive of
a Company Certificate. The Company shall cause the Company Certificate to be
delivered to Executive as soon as reasonably possible after such request.

        5.2    Determination by Executive.

        (a)   If (i) the Company shall fail to deliver a Company Certificate to
Executive within 30 days after its receipt of his written request therefor, or
(ii) at any time after Executive's receipt of a Company Certificate, Executive
disputes either (x) the amount of the Gross-Up Payment set forth therein or
(y) the determination set forth therein to the effect that no Gross-Up Payment
is due by reason of Section 5.7 or otherwise, then Executive may elect to
require the Company to pay a Gross-Up Payment in the amount determined by
Executive as set forth in an Executive Counsel Opinion (as defined in
Section 5.5). Any such demand by Executive shall be made by delivery to the
Company of a written notice that specifies the Gross-Up Payment determined by
Executive (together with the detailed calculations of the amounts of Potential
Parachute Payments, Excise Taxes and Gross-Up Payment and the assumptions
relating thereto) and an Executive Counsel Opinion regarding such Gross-Up
Payment (such written notice and opinion collectively, the "Executive's Gross-Up
Determination"); provided, however, that Executive shall not be entitled to
present an Executive's Gross-Up Determination during a Post-Merger of Equals
Period unless the Company shall have failed to deliver a Company Certificate as
required by clause (i) of the first

21

--------------------------------------------------------------------------------

sentence of this Section 5.2. Within 30 days after delivery of an Executive's
Gross-Up Determination to the Company, the Company shall either (i) pay
Executive the Gross-Up Payment set forth in the Executive's Gross-Up
Determination (less the portion thereof, if any, previously paid to Executive by
the Company) or (ii) deliver to Executive a Company Certificate and a Company
Counsel Opinion (as defined in Section 5.5), and pay Executive the Gross-Up
Payment specified in such Company Certificate. If for any reason the Company
fails to comply with the preceding sentence, the Gross-Up Payment specified in
the Executive's Gross-Up Determination shall be controlling for all purposes.

        (b)   If Executive does not request a Company Certificate, and the
Company does not deliver a Company Certificate to Executive, then (i) the
Company shall, for purposes of Section 5.7, be deemed to have determined that no
Gross-Up Payment is due and (ii) Executive shall not pay any Excise Taxes in
respect of Potential Parachute Payments except in accordance with Sections
5.6(a) or (d).

        5.3    Additional Gross-up Amounts.    If for any reason (whether
pursuant to subsequently enacted provisions of the Code, final regulations or
published rulings of the IRS, a final judgment of a court of competent
jurisdiction, a determination of the Company's independent auditors set forth in
a Company Certificate or, subject to the last two sentences of Section 5.2(a),
an Executive's Gross-Up Determination) it is later determined that the amount of
Excise Taxes payable by Executive is greater than the amount determined by the
Company or Executive pursuant to Section 5.1 or 5.2, as applicable, then the
Company shall, subject to Sections 5.6 and 5.7, pay Executive an amount (which
shall also be deemed a Gross-Up Payment) equal to the product of:

        (a)   the sum of (i) such additional Excise Taxes and (ii) any interest,
penalties, expenses or other costs incurred by Executive as a result of having
taken a position in accordance with a determination made pursuant to Section 5.1
or 5.2, as applicable,

multiplied by

        (b)   the Gross-Up Multiple.

        5.4    Gross-up Multiple.    The "Gross-Up Multiple" shall equal a
fraction, the numerator of which is one (1.0), and the denominator of which is
one (1.0) minus the lesser of (i) the sum, expressed as a decimal fraction, of
the effective after-tax marginal rates of all Taxes and any Excise Taxes
applicable to the Gross-Up Payment or (ii) 0.80, it being intended that the
Gross-Up Multiple shall in no event exceed five (5.0). (If different rates of
tax are applicable to various portions of a Gross-Up Payment, the weighted
average of such rates shall be used.) For purposes of this Section, Executive
shall be deemed to be subject to the highest effective after-tax marginal rate
of Taxes.

        5.5    Opinion of Counsel.    "Executive Counsel Opinion" means an
opinion of nationally recognized executive compensation counsel to the effect
(i) that the amount of the Gross-Up Payment determined by Executive pursuant to
Section 5.2 is the amount that a court of competent jurisdiction, based on a
final judgment not subject to further appeal, is most likely to decide to have
been calculated in accordance with this Article and applicable law and (ii) if
the Company has previously delivered a Company Certificate to Executive, that
there is no reasonable basis or no substantial authority for the calculation of
the Gross-Up Payment set forth in the Company Certificate. "Company Counsel
Opinion" means an opinion of nationally recognized executive compensation
counsel to the effect that (i) the amount of the Gross-Up Payment set forth in
the Company Certificate is the amount that a court of competent jurisdiction,
based on a final judgment not subject to further appeal, is most likely to
decide to have been calculated in accordance with this Article and applicable
law and (ii) for purposes of Section 6662 of the Code, Executive has substantial
authority to report on his federal income tax return the amount of Excise Taxes
set forth in the Company Certificate.

22

--------------------------------------------------------------------------------


        5.6    Amount Increased or Contested.    

        (a)   Executive shall notify the Company in writing (an "Executive's
Notice") of any claim by the IRS or other taxing authority (an "IRS Claim")
that, if successful, would require the payment by Executive of Excise Taxes in
respect of Potential Parachute Payments in an amount in excess of the amount of
such Excise Taxes determined in accordance with Section 5.1 or 5.2, as
applicable. Executive's Notice shall include the nature and amount of such IRS
Claim, the date on which such IRS Claim is due to be paid (the "IRS Claim
Deadline), and a copy of all notices and other documents or correspondence
received by Executive in respect of such IRS Claim. Executive shall give the
Executive's Notice as soon as practicable, but no later than the earlier of
(i) 10 business days after Executive first obtains actual knowledge of such IRS
Claim or (ii) five business days before the IRS Claim Deadline; provided,
however, that any failure to give such Executive's Notice shall affect the
Company's obligations under this Article only to the extent that the Company is
actually prejudiced by such failure. If at least one business day before the IRS
Claim Deadline the Company shall:

        (i)    deliver to Executive a Company Certificate to the effect that the
IRS Claim has been reviewed by the Company's independent auditors and,
notwithstanding the IRS Claim, the amount of Excise Taxes, interest or penalties
payable by Executive is less than the amount specified in the IRS Claim,

        (ii)   pay to Executive an amount (which shall also be deemed a Gross-Up
Payment) equal to the positive difference between the product of (x) the amount
of Excise Taxes, interest and penalties specified in the Company Certificate, if
any, multiplied by (y) the Gross-Up Multiple, less the portion of such product,
if any, previously paid to Executive by the Company, and

        (iii)  direct Executive pursuant to Section 5.6(d) to contest the
balance of the IRS Claim,

then Executive shall pay only the amount, if any, of Excise Taxes, interest and
penalties specified in the Company Certificate. In no event shall Executive pay
an IRS Claim earlier than 30 days after having given an Executive's Notice to
the Company (or, if sooner, the IRS Claim Deadline).

        (b)   At any time after the payment by Executive of any amount of Excise
Taxes or related interest or penalties in respect of Potential Parachute
Payments (whether or not such amount was based on a Company Certificate, an
Executive's Gross-Up Determination or an IRS Claim), the Company may in its
discretion require Executive to pursue a claim for a refund (a "Refund Claim")
of all or any portion of such Excise Taxes, interest or penalties as the Company
may specify by written notice to Executive.

        (c)   If the Company notifies Executive in writing that the Company
desires Executive to contest an IRS Claim or to pursue a Refund Claim, Executive
shall:

        (i)    give the Company all information that it reasonably requests in
writing from time to time relating to such IRS Claim or Refund Claim, as
applicable,

        (ii)   take such action in connection with such IRS Claim or Refund
Claim (as applicable) as the Company reasonably requests in writing from time to
time, including accepting legal representation with respect thereto by an
attorney selected by the Company, subject to the approval of Executive (which
approval shall not be unreasonably withheld or delayed),

        (iii)  cooperate with the Company in good faith to contest such IRS
Claim or pursue such Refund Claim, as applicable,

23

--------------------------------------------------------------------------------

        (iv)  permit the Company to participate in any proceedings relating to
such IRS Claim or Refund Claim, as applicable, and

        (v)   contest such IRS Claim or prosecute Refund Claim (as applicable)
to a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company may from time
to time determine in its discretion.

The Company shall control all proceedings in connection with such IRS Claim or
Refund Claim (as applicable) and in its discretion may cause Executive to pursue
or forego any and all administrative appeals, proceedings, hearings and
conferences with the IRS or other taxing authority in respect of such IRS Claim
or Refund Claim (as applicable); provided that (i) any extension of the statute
of limitations relating to payment of taxes for the taxable year of Executive
relating to the IRS Claim is limited solely to such IRS Claim, (ii) the
Company's control of the IRS Claim or Refund Claim (as applicable) shall be
limited to issues with respect to which a Gross-Up Payment would be payable, and
(iii) Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the IRS or other taxing authority.

        (d)   The Company may at any time in its discretion direct Executive to
(i) contest the IRS Claim in any lawful manner or (ii) pay the amount specified
in an IRS Claim and pursue a Refund Claim; provided, however, that if the
Company directs Executive to pay an IRS Claim and pursue a Refund Claim, the
Company shall advance the amount of such payment to Executive on an
interest-free basis and shall indemnify Executive, on an after-tax basis, for
any Taxes, Excise Taxes and related interest or penalties imposed with respect
to such advance.

        (e)   The Company shall pay directly all legal, accounting and other
costs and expenses (including additional interest and penalties) incurred by the
Company or Executive in connection with any IRS Claim or Refund Claim, as
applicable, and shall indemnify Executive, on an after-tax basis, for any Taxes,
Excise Taxes and related interest and penalties imposed as a result of such
payment of costs and expenses.

        5.7    Limitations on Gross-Up Payments.

        (a)   Notwithstanding any other provision of this Article V, if the
aggregate After-Tax Amount (as defined below) of the Potential Parachute
Payments and Gross-Up Payment that, but for this Section 5.7, would be payable
to Executive, does not exceed 110% of the after-tax Floor Amount (as defined
below), then no Gross-Up Payment shall be made to Executive and the aggregate
amount of Potential Parachute Payments payable to Executive shall be reduced
(but not below the Floor Amount) to the largest amount that would both (i) not
cause any Excise Taxes to be payable by Executive and (ii) not cause any
Potential Parachute Payments to become nondeductible by the Company by reason of
Section 280G of the Code (or any successor provision). For purposes of the
preceding sentence, Executive shall be deemed to be subject to the highest
effective after-tax marginal rate of Taxes.

        (b)   For purposes of this Agreement:

        (i)    "After-Tax Amount"    means the portion of a specified amount
that would remain after payment of all Taxes and Excise Taxes paid or payable by
Executive in respect of such specified amount; and

        (ii)    "Floor Amount"    means the greatest pre-tax amount of Potential
Parachute Payments that could be paid to Executive without causing Executive to
become liable for any Excise Taxes in connection therewith; and

        (iii)    "After-Tax Floor Amount"    means the After-Tax Amount of the
Floor Amount.

        5.8    Refunds.    If, after the receipt by Executive of any payment or
advance of Excise Taxes by the Company pursuant to this Article, Executive
receives any refund with respect to such Excise Taxes, Executive shall (subject
to the Company's complying with any applicable requirements of Section 5.6)
promptly pay the Company the amount of such refund (together with any interest
paid or credited thereon after Taxes applicable thereto). If, after the receipt
by Executive of an amount advanced by the Company pursuant to Section 5.6, a
determination is made that Executive shall not be entitled to any refund with
respect to such claim and the Company does not notify Executive in writing of
its intent to contest such determination within 30 days after the Company
receives written notice of such determination, then such advance shall be
forgiven and shall not be required to be repaid and the amount of such advance
shall offset, to the extent thereof, the amount of Gross-Up Payment required to
be paid. Any contest of a denial of refund shall be controlled by Section 5.6.

24

--------------------------------------------------------------------------------

ARTICLE VI.
EXPENSES AND INTEREST

        6.1    Legal and Other Expenses.

        (a)   If Executive incurs legal fees (including fees in connection with
the delivery of an Executive Counsel Opinion) or other expenses (including
expert witness and accounting fees) in an effort to determine, secure, preserve,
establish entitlement to, or obtain benefits under this Agreement (collectively,
"Legal and Other Expenses"), the Company shall, regardless of the outcome of
such effort, pay or reimburse Executive for such Legal and Other Expenses in
accordance with Section 6.1(b), and shall also pay Executive an additional
payment (an "Expense Gross-Up") such that, after payment of all Taxes and Excise
Taxes on such amount and such additional payment, there remains a balance
sufficient to pay all such Legal and Other Expenses.

        (b)   All Legal and Other Expenses and the Expense Gross-Ups shall be
paid or reimbursed on a monthly basis within 10 days after Allstate's receipt of
Executive's written request accompanied by evidence that such Legal and Other
Expenses were incurred.

        (c)   If Executive does not prevail (after exhaustion of all available
judicial remedies) in respect of a claim by Executive or by the Company
hereunder, and the Company establishes before a court of competent jurisdiction,
by clear and convincing evidence, that Executive had no reasonable basis for his
claim hereunder, or for his response to the Company's claim thereunder, or acted
in bad faith, no further payment of or reimbursement for Legal and Other
Expenses shall be due to Executive in respect of such claim and Executive shall
refund any amounts previously paid or reimbursed hereunder with respect to such
claim.

        (d)   All accrued but unpaid obligations of the Company to pay or
reimburse Executive for Legal and Other Expenses pursuant to this Section (other
than any portion of such Expenses that are accrued prior to an Effective Date or
during a Post-Merger of Equals Period as to which no Merger of Equals Cessation
has occurred) shall be secured by an irrevocable $5.0 million letter of credit
in the form attached as Exhibit 1 to this Agreement (the "Letter of Credit").
Allstate shall cause Executive to be listed as an "Executive" in the applicable
annex to the Letter of Credit as soon as reasonably practicable after the
Agreement Date. In addition, Executive shall be an intended third- party
beneficiary of the Escrow Agreement referenced in the Letter of Credit and
attached hereto as Exhibit 2.

        6.2    Interest.    If the Company does not pay an amount due to
Executive under this Agreement within five business days after such amount first
became due and owing, interest shall accrue on such amount from the date it
became due and owing until the date of payment at an annual rate equal to 200
basis points above the base commercial lending rate published in The Wall Street
Journal in effect from time to time during the period of such nonpayment.

ARTICLE VII.
NO SET-OFF OR MITIGATION

        7.1    No Set-off by Company.    Executive's right to receive when due
the payments and other benefits provided for under this Agreement is absolute,
unconditional and subject to no set-off, counterclaim or legal or equitable
defense. Time is of the essence in the performance by the Company of its
obligations under this Agreement. Any claim that the Company may have against
Executive, whether for a breach of this Agreement or otherwise, shall be brought
in a separate action or proceeding and not as part of any action or proceeding
brought by Executive to enforce any rights against the Company under this
Agreement, except if (i) the Company's claim is determined by a court to be a
compulsory counterclaim under applicable law or (ii) if a court determines that
the Company would otherwise be materially prejudiced if its claim were to be
brought in a separate action.

25

--------------------------------------------------------------------------------

        7.2    No Mitigation.    Executive shall not have any duty to mitigate
the amounts payable by the Company under this Agreement by seeking new
employment or self-employment following termination. Except as specifically
otherwise provided in this Agreement, all amounts payable pursuant to this
Agreement shall be paid without reduction regardless of any amounts of salary,
compensation or other amounts that may be paid or payable to Executive as the
result of Executive's employment by another employer or self-employment.

ARTICLE VIII.
RESTRICTIVE COVENANTS

        8.1    Non-Competition.    If Executive remains employed by the Company
on the Effective Date, Executive shall not at any time during the period
beginning on the Effective Date and ending on the first anniversary of the
Termination Date, directly or indirectly, in any capacity:

        (a)   engage or participate in, become employed by, serve as a director
of, or render advisory or consulting or other services in connection with, any
Competitive Business; provided, however, that this Section 8.1(a) shall not
preclude Executive from being an employee of, or consultant to, any business
unit of a Competitive Business if (i) such business unit does not qualify as a
Competitive Business in its own right and (ii) Executive does not have any
direct or indirect involvement in, or responsibility for, any operations of such
Competitive Business that cause it to qualify as a Competitive Business; or

        (b)   make or retain any financial investment, whether in the form of
equity or debt, or own any interest, in any Competitive Business; provided,
however, that nothing in this subsection shall restrict Executive from making an
investment in any Competitive Business if such investment (i) represents no more
than 1% of the aggregate market value of the outstanding capital stock or debt
(as applicable) of such Competitive Business, (ii) does not give Executive any
right or ability, directly or indirectly, to control or influence the policy
decisions or management of such Competitive Business, and (iii) does not create
a conflict of interest between Executive's duties under this Agreement and his
interest in such investment.

        8.2    Non-Solicitation.    If Executive remains employed by the Company
on the Effective Date, Executive shall not at any time during the period
beginning on the Effective Date and ending on the first anniversary of the
Termination Date, directly or indirectly:

        (a)   other than in connection with the good-faith performance of his
duties as an officer of the Company, encourage any employee or agent of the
Company to terminate his relationship with the Company;

        (b)   employ, engage as a consultant or adviser, or solicit the
employment or engagement as a consultant or adviser, of any employee or agent of
the Company (other than by the Company or its Affiliates), or cause or encourage
any Person to do any of the foregoing;

        (c)   establish (or take preliminary steps to establish) a business
with, or encourage others to establish (or take preliminary steps to establish)
a business with, any employee or agent of the Company; or

        (d)   interfere with the relationship of the Company with, or endeavor
to entice away from the Company, any Person who or which at any time during the
period commencing one year prior to the Agreement Date was or is a material
customer or material supplier of, or maintained a material business relationship
with, the Company.

        8.3    Reasonableness of Restrictive Covenants.

        (a)   Executive acknowledges that the covenants contained in Sections
8.1 and 8.2 are reasonable in the scope of the activities restricted, the
geographic area covered by the restrictions,

26

--------------------------------------------------------------------------------

and the duration of the restrictions, and that such covenants are reasonably
necessary to protect the Company's relationships with its employees, customers
and suppliers. Executive further acknowledges such covenants are essential
elements of this Agreement and that, but for such covenants, the Company would
not have entered into this Agreement.

        (b)   The Company and Executive have each consulted with their
respective legal counsel and have been advised concerning the reasonableness and
propriety of such covenants. Executive acknowledges that his observance of the
covenants contained in Sections 8.1 and 8.2 will not deprive him of the ability
to earn a livelihood or to support his dependents.

        8.4    Right to Injunction; Survival of Undertakings.

        (a)   In recognition of the necessity of the limited restrictions
imposed by Sections 8.1 and 8.2, the parties agree that it would be impossible
to measure solely in money the damages that the Company would suffer if
Executive were to breach any of his obligations under such Sections. Executive
acknowledges that any breach of any provision of such Sections would irreparably
injure the Company. Accordingly, Executive agrees that the Company shall be
entitled, in addition to any other remedies to which the Company may be entitled
under this Agreement or otherwise, to an injunction to be issued by a court of
competent jurisdiction, to restrain any actual breach, or threatened breach, of
such provisions, and Executive hereby waives any right to assert any defense
that the Company has an adequate remedy at law for any such breach.

        (b)   If a court determines that any of the covenants included in this
Article VIII is unenforceable in whole or in part because of such covenant's
duration or geographical or other scope, such court may modify the duration or
scope of such provision, as the case may be, so as to cause such covenant as so
modified to be enforceable.

        (c)   All of the provisions of this Article VIII shall survive any
Termination of Employment without regard to (i) the reasons for such termination
or (ii) the expiration of the Agreement Term.

        8.5    Non-Disparagement.    If Executive remains employed by the
Company on the Effective Date, Executive shall not at any time during the
two-year period commencing on the Termination Date (a) make any written or oral
statement that brings the Company or any of its then-current or former
employees, officers or agents into disrepute, or tarnishes any of their images
or reputations or (b) publish, comment on or disseminate any statements
suggesting or accusing the Company or any of its then-current or former agents,
employees or officers of any misconduct or unlawful behavior. This Section shall
not be deemed to be breached by testimony of Executive given in any judicial or
governmental proceeding that Executive reasonably believes to be truthful at the
time given or by any other action of Executive that he reasonably believes is
taken in accordance with the requirements of applicable law or administrative
regulation.

ARTICLE IX.
NON-EXCLUSIVITY OF RIGHTS

        9.1    Waiver of Certain Other Rights.    To the extent that Executive
shall have received severance payments or other severance benefits under any
other Plan or agreement of the Company prior to receiving severance payments or
other severance benefits pursuant to Article IV, the severance payments and
other severance benefits under such other Plan or agreement shall reduce (but
not below zero) the corresponding severance payments or other severance benefits
to which Executive shall be entitled under Article IV. To the extent that
Executive receives payments or other benefits pursuant to Article IV, Executive
hereby waives the right to receive a corresponding amount of future severance
payments or other severance benefits under any other Plan or agreement of the
Company. To the extent that Executive receives payments pursuant to
Section 4.1(b), Executive hereby waives the right to

27

--------------------------------------------------------------------------------

receive payments or other benefits under any Non-Qualified Plan that have
accrued as of the Termination Date.

        9.2    Other Rights.    Except as expressly provided in Section 9.1,
this Agreement shall not prevent or limit Executive's continuing or future
participation in any benefit, bonus, incentive or other Plans provided by the
Company and for which Executive may qualify, nor shall this Agreement limit or
otherwise affect such rights as Executive may have under any other agreements
with the Company. Amounts that are vested benefits or which Executive is
otherwise entitled to receive under any Plan and any other payment or benefit
required by law at or after the Termination Date shall be payable in accordance
with such Plan or applicable law except as expressly modified by this Agreement.

ARTICLE X.
MISCELLANEOUS

        10.1    No Assignability. This Agreement is personal to Executive and
without the prior written consent of the Company shall not be assignable by
Executive otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by Executive's legal
representatives.

        10.2    Successors.    This Agreement shall inure to the benefit of and
be binding on the Company and its successors and assigns. The Company will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company to assume expressly and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. Any successor to the business
or assets of the Company that assumes or agrees to perform this Agreement by
operation of law, contract, or otherwise shall be jointly and severally liable
with the Company under this Agreement as if such successor were the Company.

        10.3    Payments to Beneficiary.    If Executive dies before receiving
amounts to which Executive is entitled under this Agreement, such amounts shall
be paid in a lump sum to one or more beneficiaries designated in writing by
Executive (each, a "Beneficiary"), or if none is so designated, to Executive's
estate.

        10.4    Non-Alienation of Benefits.    Benefits payable under this
Agreement shall not be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, charge, garnishment, execution or
levy of any kind, either voluntary or involuntary, before actually being
received by Executive, and any such attempt to dispose of any right to benefits
payable under this Agreement shall be void.

        10.5    No Deference.    Unless otherwise expressly provided in this
Agreement, no determination pursuant to, or interpretation of, this Agreement
made by the board of directors (or any committee thereof) of Allstate or any
Successor Corporation shall be entitled to any presumptive validity or other
deference in connection with any judicial or administrative proceeding relating
to or arising under this Agreement.

        10.6    Severability.    If any one or more Articles, Sections or other
portions of this Agreement are declared by any court or governmental authority
to be unlawful or invalid, such unlawfulness or invalidity shall not serve to
invalidate any Article, Section or other portion not so declared to be unlawful
or invalid. Any Article, Section or other portion so declared to be unlawful or
invalid shall be construed so as to effectuate the terms of such Article,
Section or other portion to the fullest extent possible while remaining lawful
and valid.

        10.7    Amendments.    This Agreement shall not be amended or modified
except by written instrument executed by Executive, Allstate and AIC.

28

--------------------------------------------------------------------------------


        10.8    Notices.    All notices and other communications under this
Agreement shall be in writing and delivered by hand, by nationally recognized
delivery service that promises overnight delivery, or by first-class registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

If to Executive, to Executive at his most recent home address on file with the
Company.

If to Allstate or AIC:
The Allstate Corporation
2775 Sanders Road
Northbrook, Illinois 60062
Attention: General Counsel

or to such other address as either party shall have furnished to the other in
writing. Notice and communications shall be effective when actually received by
the addressee.

        10.9    Counterparts.    This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together constitute one and the same instrument.

        10.10    Governing Law.    This Agreement shall be interpreted and
construed in accordance with the laws of the State of Illinois, without regard
to its choice of law principles.

        10.11    Captions.    The captions of this Agreement are not a part of
the provisions hereof and shall have no force or effect.

        10.12    Number and Gender.    Wherever appropriate, the singular shall
include the plural, the plural shall include the singular, and the masculine
shall include the feminine.

        10.13    Tax Withholding.    The Company may withhold from any amounts
payable under this Agreement any Taxes that are required to be withheld by any
applicable law or regulation.

        10.14    No Waiver.    Executive's failure to insist upon strict
compliance with any provision of this Agreement shall not be deemed a waiver of
such provision or any other provision of this Agreement. A waiver of any
provision of this Agreement shall not be deemed a waiver of any other provision,
and any waiver of any default in any such provision shall not be deemed a waiver
of any later default thereof or of any other provision.

        10.15    Joint and Several Liability.    The obligations of Allstate and
AIC to Executive under this Agreement shall be joint and several.

        10.16    No Rights Prior to Effective Date.    Notwithstanding any
provision of this Agreement to the contrary, this Agreement shall not entitle
Executive to any compensation, severance or other benefits of any kind prior to
an Effective Date.

        10.17    Entire Agreement.    This Agreement contains the entire
understanding of Allstate, AIC and Executive with respect to its subject matter.

29

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, Executive, Allstate and AIC have executed this
Change of Control Employment Agreement as of the date first above written.

    EXECUTIVE
 
 


--------------------------------------------------------------------------------

             [Name of Executive]
 
 
THE ALLSTATE CORPORATION
 
 
By:
    

--------------------------------------------------------------------------------


 
 
Title:
Chairman, President & CEO

--------------------------------------------------------------------------------


 
 
ALLSTATE INSURANCE COMPANY
 
 
By:
    

--------------------------------------------------------------------------------


 
 
Title:
Senior Vice President—Human Resources

--------------------------------------------------------------------------------

30

--------------------------------------------------------------------------------
